 



Exhibit 10.19
(SILICON IMAGE LOGO) [f27680f2768000.gif]
August 20, 2001
To: Dr. Hyun Jong John Shin

Dear Dr. Shin:
Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you with
us, in the position of Vice President, Advanced Technology Development. The
terms of our offer and the benefits currently provided by the company are as
follows:

1.   Your starting base salary will be $225,000 per year and will be subject to
annual review. You will also receive a one time signing bonus of $25,000,
payable after 90 days of employment with Silicon Image, on the terms and
condition that you have been employed at Silicon Image for 12 months. If you
fail to complete the 12 months, you will refund the monthly-prorated amount of
your signing bonus back to Silicon Image. In addition, you will be eligible to
participate in regular health insurance, vacation and other employee benefit
plans established by the Company for its employees from time to time.   2.   As
an employee of the Company you will have access to certain Company confidential
information and you may, during the course of your employment, develop certain
information or inventions which will be the property of the Company. To protect
the interest of the Company, you will need to sign the Company’s standard
“Employee Inventions and Confidentiality Agreement” as a condition of your
employment. We wish to impress upon you that we do not wish you to bring any
confidential or proprietary material of any former employer or to violate any
other obligations you may have to your former employer.   3.   Management will
recommend that the Board of Directors approve a grant to you of stock options
for 350,000 shares of the Company’s Common Stock. The vesting schedule for all
options will be at a rate of 25% for the first 12 months, and thereafter, at
2.083% after each full succeeding month. However, the grant of such options by
the Company is subject to the Board’s approval and this promise to recommend
such approval is not a promise of compensation, and is not intended to create
any obligation on the part of the Company. Further details on the Company’s
Option Plan and any specific grant to you will be provided upon approval of such
grant by the Board.   4.   This offer of employment is made to you in
confidence, and its terms must not be disclosed by you to anyone outside your
immediate family. If you do disclose any of its terms to such a family member,
you must caution him or her that such information is confidential and must not
be disclosed to anyone.

 



--------------------------------------------------------------------------------



 



5.   While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason at any time. Any statements or representations to the contrary (and,
indeed, any statements contradicting any provision in this letter) should be
regarded by you as ineffective. Further, your participation in any stock option
or benefit program is not to be regarded as assuring you of continuing
employment for any particular period of time.   6.   Please note that because of
employer regulations adopted in the Immigration Reform and Control Act of 1986.
within three business days of starting your new position you will need to
present documentation demonstrating that you have authorization to work in the
United States. If you have questions about this requirement, which applies to U.
S. citizens and non-U.S. citizens alike, you may contact our Human Resource
department.   7.   Please sign the enclosed copy of this letter in the space
indicated and return it to the Human Resource department. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer and the attached documents. Should you have anything
else that you wish to discuss, please do not hesitate to call.

     We look forward to the opportunity to welcome you to Silicon Image, Inc.
     Sincerely,

         
Doris Suh
  8/20/01    
 
       
Doris Suh
       
Sr. Dir, HR
       

Acknowledged. Accepted and Agreed

Hyun Jong John Shin   8/21/01   11/6/01
 
       
Hyun Jong John Shin
  Date   Start Date

     This letter is simply for your information and is not to be construed as a
contract of employment.

 